Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al US 2017/0225084.
For claim 1, Snyder et al discloses an immersion platform comprising a dome (120) configured to display a predetermined scene, wherein the dome includes an outer perimeter; a plurality of sensory accessories configured to stimulate at least one sense of a user, the accessories comprising an audio module (speakers) [0049]; and a controller (see [0065]) configured to display the predetermined scene on the dome and to activate the accessories according to a predetermined timeline.
Claim 2, the dome (120) is movable between an upright position (at location A, 120A) and a tilted position (at curved section of Track 110) (Fig. 1).
Claim 5, the scene comprises video via projectors (405A-B) [0048].
Claim 6, the lights are provided around the outer perimeter or any desired locations [0021].
Claim 8, the immersion platform comprises a floor (line 11 of [0041]) configured for placement beneath the dome.
Claim 9, the immersion platform comprises a plurality of vibrators embedded in the track which on the floor of the dome [0055].
Claim 10, the controller of Snyder et al can control and synchronize various motions of the dome to correspond with thematic elements in the immersive media presentation [0055] which includes various functions of the vibrators in the manner as claimed.
 Claim 12, the controller of Snyder et al can control all aspects of the platform including the timeline/duration of the display of the predetermined scene of the dome and to activate the accessories [0060]-[0063] and Figs. 10-11.
 Claim 13, the lighting module of Snyder et al can be a variety of light modules such as LED, OLED, LCD, DLP, or LCoS [0021] which is a form of light with high energy visible light as disclosed in [0061] of the present application.
Claim 24, the projectors (405C-D) can be mounted around the outer perimeter of the dome or different strategic locations to optimize the viewing experience [0051].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al.
As for claims 3 and 4, Snyder et al failed to disclose the range of tilted position angles as claimed.  However, the dome (120) can be moved and/or tilted in a wide range of positions along the vertical direction and the track (110) which shows the dome can be tilted in various angles and certainly within the recited range.
Regarding claim 25, Snyder et al fails to teach the specific mounting positions as claimed.  However, ss discussed above in claim 24, the projectors (405C-D) maybe placed in different strategic locations to optimize the viewing experience of riders (310).  Therefore, it would have been a matter of design choice to mount the projectors of Snyder et al at any specific location as recited for the reason as set forth above.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al in view of Francis et al U.S. Patent 6,113,500.
It is noted that Snyder et al fails to teach the use of air blower module(s) as claimed.  However, Francis et al discloses a 3-D simulator ride comprising a duct system (19) having a fan (18) which cooperates with the duct system to simulate wind within dome (20); and a distinct air conditioner duct (17) for pumping fresh air into the capsule (col. 3, lines 3-14); the fan and air conditioner duct can be controlled/adjusted by a show controller (70) to control a volume and direction of air for creating special effects of wind via fans (col. 5, lines 4-7).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Snyder et al with the fans and show controller (70) as taught by Francis et al for the purpose of providing wind effects to the participants thus enhancing the viewing experience.
Claim(s) 21-23 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al in view of Matson US 2019/0270029.
Snyder et al fails to teach the use of a camera for streaming, and a brain stimulation or bio feedback program in the controller as claimed.  However, Matson discloses an immersive device comprising a dome/chamber (100) having at least one camera [0088] and other related devices for social networking applications, streaming media applications, etc. [0093].  Furthermore, Matson also discloses the use of an electrophysiological monitoring device (37) configured to record theta waves of the brain during meditation; and may comprise a neural physiological interface (NCI) and other similar devices; other programs for controlling lights, an interface module (99) maybe configured to convert the electrical activity of the body of a user (200) into a musical instrument digital interface signal.  Therefore, it would have been obvious to one of ordinary skill to modify Snyder with the features as taught by Matson for the purpose of enhancing the simulated environment of the apparatus.
Regarding claims 22-23, the above explanations for the camera and streaming media applications are more than sufficient to allow the combination of Snyder et al in combination with Matson to project an image of the user(s) to a second dome or any other suitable location. 
As for the specific programs in claims 27-32, Matson also discloses the operating system (414) essentially controls the execution of other computer programs [0092] and other programs/applications maybe included to in order support any suitable simulated environment [0093].  Therefore, it would have been a matter of design choice to one skilled in the art to include any desired programs such as recited in claims 27-32 to accommodate any particular simulated environment.
Allowable Subject Matter
Claims 7, 11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711